Citation Nr: 0817512	
Decision Date: 05/28/08    Archive Date: 06/09/08	

DOCKET NO.  04-21 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic disorder of the legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Chairman



INTRODUCTION

The veteran had honorable military service from January 15, 
1953 to January 14, 1956, in addition to service from January 
15, 1956 to October 23, 1957 with discharge under other than 
honorable conditions.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

In a rating decision of July 1996, the RO denied entitlement 
to service connection for a chronic disorder of the legs, 
specifically, tendinitis of the legs.  The veteran voiced no 
disagreement with that decision, which has now become final.  
Since the time of the July 1996 rating decision, the veteran 
has submitted additional evidence in an attempt to reopen his 
claim.  The RO found such evidence neither new nor material, 
and the current appeal ensued.

This case was previously before the Board in February 2007, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.


FINDINGS OF FACT

1.  In a decision of July 1996, the RO denied entitlement to 
service connection for a chronic disorder of the legs, 
including tendinitis.  

2.  Evidence submitted since the time of the RO's decision in 
July 1996 does not bear directly and substantially upon the 
specific matter under consideration, is cumulative and/or 
redundant, and is not of itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The decision of the RO in July 1996 denying the veteran's 
claim for service connection for a chronic disorder of the 
legs is final.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).  

2.  Evidence received since the time of the RO's July 1996 
decision denying entitlement to service connection for a 
chronic disorder of the legs is new, but not material, and 
insufficient to reopen the veteran's claim.  38 U.S.C.A. 
§ 5108 (2002); 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the veteran's 
claims file, which includes his multiple contentions, as well 
as both VA and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000). 

The veteran in this case seeks service connection for a 
chronic disorder of the legs, claimed as the residual of 
inservice trauma.  In pertinent part, it is contended that, 
while serving as a "tree climber" in service, the veteran 
sustained repeated and multiple traumas to his legs, 
residuals of which he still suffers.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2007).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  

The Board notes that the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA) include a 
revision of 38 C.F.R. § 3.156(a).  The revised version of 
38 C.F.R. § 3.156(a) is applicable to claims filed on or 
after August 29, 2001.  Here, the veteran's application to 
reopen his previously denied claim of service connection for 
a chronic disorder of the legs was received in February 2001, 
and, as such, the "prior" version of 38 C.F.R. § 3.156(a) 
applies to his claim.  See 38 C.F.R. § 3.156(a) (2000).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration, and, by itself, or in conjunction with 
evidence previously submitted, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 
38 C.F.R. § 3.156.  In addition, new evidence may be found to 
be material if it provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision."  Hodge, at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, at the time of the July 1996 RO decision 
denying entitlement to service connection for a chronic leg 
disability, to include tendinitis of the legs, it was noted 
that the veteran's service medical records were unavailable, 
in that such records were apparently destroyed in a fire at 
the National Personnel Records Center in 1973.  At that time, 
the sole remaining service medical record consisted of a 
certified abstract of inservice outpatient treatment for the 
period from February to August 1957, a period, it should be 
noted, for which the veteran received a discharge under other 
than honorable conditions.  Also of record was a VA general 
medical examination, which examination was significant for a 
history of bilateral leg and foot pain since 1954, with 
associated muscle spasm, myalgia, and arthralgia.  During the 
course of the examination, the veteran indicated that, in his 
opinion, the problem with his legs was the result of having 
been a "tree climber" for a period of three years in service.  
On physical examination, the veteran displayed a full range 
of motion of the ankles bilaterally, with no loss of the 
arches in either foot.  However, there was some tenderness in 
the facial planes of the plantar fascia.  The pertinent 
diagnosis noted was chronic bilateral intermittent plantar 
fasciitis.  Based on such findings, and, in particular, the 
lack of evidence of any chronic leg disability either in 
service, or thereafter, the RO denied entitlement to service 
connection for a chronic disability of the legs, including 
tendinitis.  That determination was adequately supported by 
and consistent with the evidence then of record, and is now 
final.  

Evidence received since the time of the RO's July 1996 rating 
decision, consisting for the most part of various VA and 
private treatment records and examination reports, while 
"new" in the sense that it was not previously of record, is 
not "material."  More specifically, while since the time of 
the July 1996 rating decision, the veteran has received 
treatment for various lower extremity problems, including 
pain, numbness, tendinitis, arthritis (of the knees), and 
what has been described as "intermittent paralysis," the 
earliest clinical indication of the presence of any of these 
symptoms was in the 1990's, almost 40 years following the 
veteran's discharge from service.  Moreover, at no time have 
any of the veteran's lower extremity problems been attributed 
to an incident or incidents of his period of active military 
service, including "tree climbing."  Under the circumstances, 
the Board is of the opinion that evidence submitted since the 
time of the RO's July 1996 decision does not constitute new 
and material evidence sufficient to reopen the veteran's 
previously denied claim.  Such evidence does not bear 
directly or substantially upon the specific matter under 
consideration, and is not of itself or in connection with 
evidence previously assembled so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's current claim.  Accordingly, the veteran's appeal 
as to the issue of service connection for a chronic 
disability of the legs must be denied.

In reaching this determination, the Board has given due 
consideration to the recent holding of the United States 
Court of Appeals for the Federal Circuit in Boggs v. Peake, 
No. 07-7137 (Fed. Cir. Mar. 26, 2008) to the effect that the 
"factual basis" of a claim for service connection is the 
veteran's disease or injury, rather than the symptoms of that 
disease or injury.  Moreover, a properly diagnosed disease or 
injury cannot be considered the same factual basis as a 
distinctly diagnosed disease or injury.  As a consequence, 
for purposes of Section 7104(b), claims which are based upon 
distinctly and properly diagnosed diseases or injuries must 
be considered separate and distinct claims.  This is to say 
that a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently because they rest on different factual bases.  

In the case at hand, at the time of the prior July 1996 
rating decision, the RO denied entitlement to service 
connection for a chronic disability of the legs, including 
tendinitis.  The veteran's current claim and accompanying 
evidence reflects essentially that same disability.  Under 
the circumstances, the Board is of the opinion that the 
veteran's current claim is, in fact, based on the very same 
diagnosis as his previous claim and, accordingly, must be 
considered (as was accomplished above) on a "new and 
material" basis.  See Boggs, supra.  

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of it duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  § 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
veteran about the information and evidence that VA will seek 
to provide; (3) inform the veteran about the information and 
evidence he is expected to provide; and (4) request that the 
veteran provide any evidence in his possession which pertains 
to the claim.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by letters dated in March 
2001, January 2004, and February 2007.  In those letters, VA 
informed the veteran that, in order to reopen his claim (for 
service connection for a chronic disability of the legs), new 
and material evidence was needed.  VA also told the veteran 
that, in order to substantiate a claim for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records 
and medical opinions.  To the extent there existed any error 
by VA in providing the 


notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial in that it did 
not affect the essential fairness of the adjudicatory 
process.  In point of fact, based on a review of the entire 
file, it is clear that the veteran had a full understanding 
and/or actual knowledge of the elements required to prevail 
on his claim.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  

As to informing the veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a federal agency, such as records from private doctors and 
hospitals.  The RO told the veteran that he could obtain 
private records himself, and submit them to VA.  Finally, he 
was told to submit any evidence in his possession which 
pertained to his claim.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained numerous VA and private 
treatment records, as well as examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

New and material evidence not having been presented, the 
application to reopen a claim of entitlement to service 
connection for a chronic disorder of the legs is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


